Name: Council Regulation (EEC) No 1493/81 of 19 May 1981 on the conclusion of the Agreement in the form of an exchange of letters concerning the application of paragraph 2 of the Joint Declaration of Protocol 1 and Articles 8, 9 and 10, annexed to the Interim Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade and trade cooperation
 Type: Regulation
 Subject Matter: political geography;  trade;  European construction;  cooperation policy
 Date Published: nan

 4. 6. 81 Official Journal of the European Communities No L 147/5 COUNCIL REGULATION (EEC) No 1493/81 of 19 May 1981 on the conclusion of the Agreement in the form of an exchange of letters concerning the application of paragraph 2 of the Joint Declaration on Protocol 1 and Articles 8 , 9 and 10 , annexed to the Interim Agreement between the Euro ­ pean Economic Community and the Socialist Federal Republic of Yugoslavia on trade and trade cooperation THE COUNCIL OF THE EUROPEAN COMMUNITIES, Declaration on Protocol I and Articles 8 , 9 and 10, annexed to the Interim Agreement between the Euro ­ pean Economic Community and the Socialist Federal Republic of Yugoslavia on trade and trade cooperation is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regula ­ tion . Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas under paragraph 3 of the Joint Declaration on Protocol 1 and Articles 8 , 9 and 10, annexed to the Interim Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia on trade and trade cooperation (*), provi ­ sion should be made for the application of paragraph 2 of the Declaration from 1981 ; Whereas an Agreement in the form of an exchange of letters should be approved to this end, Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agree ­ ment in order to bind the Community. Article 3HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. The Agreement in the form of an exchange of letters concerning the application of paragraph 2 of the Joint This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 May 1981 . For the Council The President D. F. van der MEI ( ») OJ No L 130, 27 . 5 . 1980 , p . L